In the Full Commission's prior Opinion and Award, plaintiff's average weekly wage was recalculated to include the value of rent free housing provided by defendant.  Based on the corrected average weekly wage, plaintiff was awarded additional amounts of temporary total and temporary partial disability compensation for the periods during which these benefits had already been paid. Further, plaintiff was awarded an additional period of temporary partial disability from 6 December 1995 to 1 May 1996.  Finally, plaintiff was awarded temporary total disability compensation from 6 July 1994 through 14 July 1994 and from 1 May 1996 through the present and continuing.
Defendants did not appeal from the Full Commission's Opinion and Award, which was filed on 9 June 1998.  However, to date, no compensation has been paid to plaintiff.
In their response, defendants contend that they are entitled to a credit for the period of time plaintiff worked for an different employer and to a credit for the latter period plaintiff lived in the employer provided housing.  However, there has been no determination by the Full Commission that defendants are entitled to any credit, defendants did not file a Motion for Reconsideration on these issues and have not appealed. Furthermore, in their response, defendants admit that there are periods of time for which plaintiff is entitled to compensation which are uncontested.
                              *************
Based upon the prior Opinion and Award and the parties' contentions, plaintiff has shown good ground in support of his Motion, which is hereby GRANTED.
Therefore, defendants are hereby ORDERED to pay INTEREST from the date of the initial hearing on 18 November 1996, and pursuant to the terms of G.S. § 97-86.2, on all benefits which have not been paid.  This interest shall be paid entirely to plaintiff and is not subject to any attorney's fee.
Additionally, defendants are ORDERED to pay a TEN PERCENT (10%) PENALTY on all installments of compensation which are more than fourteen days (14) past due.  G.S. § 97-18(e); G.S. § 97-18(g). This penalty is subject to the twenty-five percent (25%) attorney's fee awarded in the Full Commission's 9 June 1998 Opinion and Award and shall be paid according to the terms of that decision.
No additional costs are assessed at this time.
                                  S/ ________________________ CHRISTOPHER SCOTT COMMISSIONER
CONCURRING:
S/ ______________________ THOMAS J. BOLCH COMMISSIONER
S/ ______________________ RENÉE C. RIGGSBEE COMMISSIONER